Citation Nr: 0701191	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  03-31 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), currently assigned a 30 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel



INTRODUCTION

The veteran had active service from February 1946 to April 
1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 2003, which granted service connection for PTSD 
and assigned a 30 percent rating.  In a decision dated in May 
2004, the Board denied the appeal.  The veteran then appealed 
to the U.S. Court of Appeals for Veterans Claims (Court).  In 
an order issued pursuant to a joint motion for remand filed 
by the parties in August 2005, the Court vacated the Board 
decision and remanded the appeal to the Board for further 
action.  The Board remanded the issue in May 2006.


FINDING OF FACT

PTSD is manifested by no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to symptoms of PTSD.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.125, 4.130, Diagnostic Code 9411 (2006).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  Because of the 
disparate findings and conclusions, the medical evidence will 
be set forth in some detail.  

The veteran's service medical records are unavailable.  His 
military separation document shows that he served on active 
duty from February 1946 to April 1948.  He had no foreign 
service, and his occupational specialty was medical corpsman.  

Service connection for PTSD was granted in a September 2003 
rating decision, with a 30 percent rating assigned effective 
in September 2001, the date his initial claim was received.  

The veteran was examined by M. Canell, Consulting 
Psychologist, in September 2001.  The veteran related that he 
had been in the ambulance corps in the service, where his job 
was primarily to retrieve bodies from airplane crash sites in 
California.  After service, he said he worked for his 
father's trucking company until retiring in 1980, after which 
he had bought and sold ranches.  The veteran reported that he 
had flashbacks, abreactions, and constant memories of some of 
the people he removed from crashed airplanes.  He reported no 
relief from this irritability and general depression. He also 
reported trouble sleeping.  He reported his nightmares were 
almost always associated with going into an airplane and 
seeing people either dead or trying to kill themselves, but 
that the major part of his dreams included watching himself 
being zipped up in a body bag.  He reported that he did 
little around the house due to other medical conditions.  He 
seldom left the house, although he occasionally went to 
church with his wife. The veteran reported that he had 
received no counseling, but was prescribed Prozac and Paxil 
by his primary care physician.

Upon examination, it was noted that the veteran's flow of 
conversation and thought were entirely within normal limits, 
especially when considering the pressure and rate, but his 
tone was constantly below average in volume and was almost 
inaudible.  Otherwise his articulation and syntax were within 
normal limits and he reached the conclusion of his speech in 
appropriate amount of time.  There were no tangential 
elements to his verbal production, but there was some 
circumstantial speech, but not enough to warrant 
diagnostically abnormal speech and language.

Affect and mood were decidedly depressed.  He had extremely 
poor eye contact, and his facial features were pervasively 
sad.  There were not many anxious features, nonetheless, 
affect and mood did reveal the extent of his general mood 
disorder and stress disorder.

Mental content was apparently free of preoccupation, 
compulsion, delusion, or paranoid ideation.  There were no 
psychotic features, and although the psychologist felt that 
the veteran's thinking was not very clear based on the 
depression he had seen.  His insight into his own difficulty 
was relatively good, and his judgment for everyday events 
appeared to be within normal limits.  The veteran was 
diagnosed with PTSD, chronic, and major depression, 
recurrent, non-psychotic, moderate, with an overall Global 
Assessment of Functioning (GAF) of questionable 46.

The veteran underwent a VA examination in August 2003 by a 
Board-certified psychiatrist.  The VA examination was a 
"Telemed" examination, i.e., conducted by video 
teleconference, where the participants were able to see and 
hear each via computer monitor or television screen during 
the examination.  The report of that examination indicates 
that the veteran described intrusive recollections that 
occurred about once a month, of a mild degree of intensity.  
He described his nightmares as coming in clusters, and when 
they did occur, they kept him up the rest of the night.  He 
also reported that when he had the nightmares, there were 
times when he would wake up and realize he was still dreaming 
while he was waking up.  It appeared that both the nightmares 
and flashbacks were PTSD related, and also aggravated by his 
sleep apnea.  The examiner noted that at least some of the 
symptoms of detachment, restricted affect, suicidal ideation, 
and foreshortened future described by the veteran could be 
due PTSD.  

The veteran described some sleep problems, and had been 
diagnosed with sleep apnea.  The examiner stated that the 
difficulty in sleep is a symptoms of PTSD, and also of the 
independently diagnosed sleep apnea.  He reported some 
difficulty concentrating, which, according to the examiner, 
was a symptom of PTSD, but also a key element in major 
depression.  

The veteran reported depressed mood.  He reported significant 
levels of guilt.  He reported decreased energy, and 
difficulty concentrating.  He reported an increase of 
appetite, sleep disturbance, and difficulty concentrating.  
He had had psychomotor slowing.  He had had suicidal 
ideation.  His symptoms had caused some impairment in social 
and occupational functioning.

The veteran also described hypomanic episodes.  He reported 
expansive thinking, irritability, and pressure to get things 
done quickly.  He had gotten into financial difficulties, and 
taken excessive risk.  These symptoms lasted for a few days, 
and met the criteria for hypomanic episode.  Those episodes 
combined with the depression indicated a bipolar II disorder.

On examination, the veteran was a significantly overweight 
man, who was casually dressed and cleanly groomed.  He sat 
quietly during the interview, and showed no overt signs of 
anxiety.  He was fully cooperative during the interview, and 
the material he presented appeared valid.  His mood was sad 
and pessimistic, and his affect was constricted.  His speech 
was of normal tone and volume, and somewhat slowed in pacing.  
There was no pressure of speech.  Thought content revealed no 
delusions, hallucinations, grandiosity, or paranoia.  There 
were no racing thoughts.

Thought process was logical.  He could reach goal ideas.  
There was no looseness of association.  There was minimal 
circumstantiality.  The veteran was oriented to time, place, 
person, and situation.  Memory, both recent and remote, was 
intact.  Sensorium was clear.  He could abstract effectively.  
There was no impairment in his cognitive ability.  The 
veteran was found competent, and was not a danger to himself 
or others.  Psychological testing was not indicated.  The 
veteran's PTSD was found to not render the veteran 
unemployable.  Taken together, the PTSD and bipolar disorder 
caused him to be unable to maintain employment.  The examiner 
indicated that the veteran's depression has been a major 
impediment in his functioning.  The veteran was diagnosed 
with bipolar II disorder, PTSD, and nicotine dependence.  
Current GAF for the bipolar disorder was 42, noted to 
indicate serious ongoing symptomatology.  Current GAF for the 
PTSD was 62, noted to indicate mild symptomatology.

The examiner indicated that the veteran's symptoms met the 
criteria for PTSD; however, there was also a large overlap 
between those symptoms and major depression.  Clinically, the 
PTSD symptoms were not the prominent psychiatric 
manifestation in his case.  The major depression was an 
independent diagnosis.

The veteran received a further consultation with Dr. Canell 
in November 2003. The report of that consultation indicates 
that the veteran reported that he was currently on an 
antidepressant that caused him to feel terrible, as if he 
wished he were dead, and which prevented him from sleeping.  
He also blamed his poor sleeping on his nightmares.  He 
reported flashbacks twice a week.  He had given up all of his 
outdoor activities, and no longer went to church.  He rarely 
went out to eat.  He watches TV, but avoided shows about Iraq 
because they cause him more exacerbation of his negative 
thinking and other abreaction. The veteran described what the 
psychologist felt were panic attacks that occurred frequently 
and non- predictably. It was noted that the veteran lived as 
would a recluse, with the notable exception of his wife and 
adult children. His daily activities were at a profoundly 
restrictive level.

The examiner noted that the veteran's speech had lost its 
characteristic degrees of voice modulation. His articulation 
was still within intelligible limits, but he was severely 
circumstantial upon examination, and even a bit tangential in 
his ruminating almost endlessly about his diabetes and other 
facets of his medical difficulties.  He was extremely 
animated in describing the contents of his flashbacks and 
nightmares.  The examiner indicated that the veteran's 
general voice control was highly indicative of the matter in 
which his moods have become less controlled despite his 
obvious reliance on his antidepressant medication.  The 
examiner indicated that the veteran didn't look anxious, but 
did look depressed, and had teary eyes.

Mental content seemed free of compulsivity, delusional, or 
paranoid ideation, but he was noted to be preoccupied with 
the complete dissatisfaction with himself and his obvious 
difficulty in resolving the conflicts of his physical 
problems, and his complaints about feeling lousy and low all 
the time.  Otherwise, the examiner saw no evidence of any 
psychotic features and his personality did not indicate 
pathological coping.  The examiner indicated that the 
veteran's heightening distress was probably a predictable 
type of mood and attitude with respect to the fact of his 
breaking down almost completely, and his efforts and gaining 
a semblance of homeostasis and appropriate lifestyle.

Sensorium appeared to be operating adequately and his 
orientation was intact.  His response to cognitive based 
questioning did reveal that his general abilities were 
contaminated to a very large degree by his circular thinking, 
negativistic attitudes, and deteriorating mood control.  His 
answers to general information questions were below average.  
The examiner indicated that the veteran was somewhat below 
average in intelligence, but because he had been a successful 
business owner, the psychologist felt that the veteran's 
immediate recall, concentration, and abstract reasoning had 
deteriorated significantly.  His insight into his own 
difficulty was within tolerable limits.  His judgment for 
everyday events was probably poor.  The veteran was diagnosed 
with chronic PTSD, moderate recurrent major depression, and 
adjustment disorder with depressed mood.  The veteran was 
assessed with a GAF of 41.  The psychologist indicated that 
he felt the veteran would be unemployable, due to his decline 
in immediate recall, judgment and concentration, and his 
inability to control his emotions, and his inability to adapt 
socially.

Supplemental opinions were received from the VA psychiatrist 
in December 2003 and July 2004, for the purpose of clarifying 
the veteran's three separate and distinct psychiatric 
conditions.  The psychiatrist noted that the bipolar II 
disorder was a condition in which the predominant symptoms 
were depression with occasional episodes of hypomania.  He 
had those symptoms. He also had a diagnosis of major 
depression, which did not need to be noted separately from 
bipolar II disorder because the bipolar II disorder had to 
meet all of the requirements of major depression, and then 
have in addition to that episodes of hypomania.   They were 
not related to his active duty time, nor were they correlated 
with changes in symptoms of PTSD.  The bipolar II disorder 
was not caused by PTSD, and in his specific clinical course, 
the PTSD did not aggravate the bipolar II disorder.  

He said that the clinical pattern of bipolar II disorder 
shown by the veteran was of expansive efforts in business, 
only to have them come apart because of the hypomanic 
episodes.  The ideas were generated during the brief 
hypomanic episodes, then the hypomanic episodes resolved and 
the veteran was left with symptoms of major depression, 
including difficulties in maintaining the momentum necessary 
to keep his business going.  He noted that the PTSD symptoms 
had continued independent of the variations in mood 
associated with the bipolar II disorder.  

A VA examination was conducted in August 2006, for the 
purpose of assessing the degree of occupational and social 
impairment due to PTSD.  The veteran reported that he 
received treatment for anxiety and depression by his primary 
care physician.  He said that his children visited once a 
week.  He used a walker so he did get out like he used to.  
He reported that otherwise, his activities were mostly 
watching television and napping.  On examination, he was 
clean and appropriately dressed.  He shaved himself, when his 
wife reminded him.  Psychomotor activity was lethargic.  
Speech was spontaneous and clear.  He was cooperative 
friendly, relaxed, and attentive during the examination.  His 
affect appeared depressed, and he stated that he felt like he 
did not have much to look forward to.  Attention and 
orientation were intact.  His thought content was 
unremarkable, and as to thought processes it was noted that 
he did not elaborate much, but when asked, gave details.  He 
had suicidal thoughts but no plans, because of his wife and 
children.  He appeared depressed consistent with the 
diagnosis of bipolar disorder.  As to judgment, it was noted 
that he understood the outcome of his behavior, and it was 
reported that he had not panic attacks.

As to the frequency, severity and duration of PTSD symptoms 
found, the examiner noted that intrusive thoughts varied, and 
he might go for as long as a week without them.  Nightmares 
occurred when he was fully asleep.  The examiner could not 
elicit a history of dissociative episodes or flashbacks.  He 
reported high levels of emotion when he had the intrusive 
thoughts and some feelings of nausea.  Avoidance of thoughts 
about the stressors required conscious effort on his part.  
No specific avoidances of reminders could be elicited.  He 
did not have amnesia for the stressors.  Diminished 
interests, estrangement, and emotional numbing were reported.  
There was no sense of foreshortened future.  Sleep apnea 
caused major disturbance of sleep.  The veteran did not think 
that he was irritable or grouchy.  He had some trouble 
concentrating.  Watchfulness continued, but he reported no 
increase in startle response.  

The examiner noted that the symptoms remained in the mild 
range.  The examiner estimated that the veteran's GAF due to 
PTSD was 60 for the present time and past year.  In summary, 
the examiner noted that the PTSD had caused limitations in 
recreational activities and constriction in social contacts.  
The avoidant symptoms of PTSD were causing the most impact on 
his psychosocial functioning.  The examiner noted that the 
veteran had deficiencies in concentration, irritability, and 
avoidance, which had interfered with his work.  He did not 
have deficiencies in mood due to PTSD.  

II.  Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Psychiatric disabilities are evaluated under a general rating 
formula for mental disorders.  38 C.F.R. § 4.130.  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2.


According to the general rating formula, a mental disorder is 
rated 30 percent when it results in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Code 9411. 

A rating of 50 percent is assigned when it results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A rating of 70 percent is warranted when it results in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is assigned when the condition results 
in total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Although the extent of social impairment will be considered, 
an evaluation may not be assigned solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2006).  

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  A GAF score of 41 to 50 reflects 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  A 51-60 GAF score indicates moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score from 61-70 
reflects some mild symptoms, or some difficulty in social, 
occupational, or school functioning but is generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  

III.  Analysis

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In evaluating the probative value of medical opinion 
evidence, the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches 
should be taken into consideration.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  The Board may favor the 
opinion of one competent medical expert over that of another, 
if an adequate statement of reasons or bases is furnished.  
See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board notes that the private psychologist, when asked to 
provide all records, provided only copies of the examination 
reports previously of record.  Thus, it appears that both the 
VA and the private examinations are based solely on the 
interviews at that time with the veteran.  All of the 
relevant medical evidence is from qualified health care 
practitioners competent to make the observations and 
conclusions recorded.  To this extent, they are of equivalent 
weight.

Thus, in assessing the relative probative value to be 
assigned to various records, where the findings and/or 
conclusions differ, more weight will be accorded to evidence 
consisting of, or based on, specific findings observed by the 
examiner, and specific conclusions.  In addition, more weight 
will be accorded to evidence which is generally consistent 
with other evidence compiled during the same time period.  
Finally, because the veteran's own descriptions of some of 
his symptoms have varied significantly, according to the 
written reports, the probative value of conclusions based on 
the veteran's statements alone will be less than where the 
conclusions are based on symptoms observed by the examiner, 
in instances of disagreement, and when they differ 
significantly with the other evidence.    

Service connection for bipolar disorder and major depression 
was denied by the Board in a decision dated in May 2006.  The 
Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998).  Both the VA psychiatrist and 
the private psychologist rendered diagnoses of PTSD and major 
depression, and estimated the veteran's global assessment of 
functioning (GAF) score to be in the 40's.  Both concluded 
that PTSD was due to in-service stressors.  However, the VA 
psychiatrist explicitly determined that the veteran's major 
depression was associated with a diagnosis of bipolar 
disorder, type II, and that both bipolar disorder and major 
depression were unrelated to PTSD.  The veteran is, according 
to his history, being treated by his general medical doctor 
for depression, but not PTSD.  On the other hand, the private 
psychiatrist has not provided any differentiation of symptoms 
due to PTSD from those due to depression and/or bipolar 
disorder.  Thus, the VA opinions have differentiated the 
symptomatology, while the private opinions have been silent 
as to this issue.  Since there is no evidence that it is not 
possible to differentiate the symptoms, the Board must accord 
greater weight to the medical evidence which differentiates 
the symptoms, where relevant.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002) (Board must provide a medical basis 
other than its own unsubstantiated conclusions to support its 
ultimate decision); Colvin v. Derwinski, 1 Vet.App. 171 
(1991) (Board is prohibited from making conclusions based on 
its own medical judgment). 

The veteran's current rating of 30 percent contemplates the 
symptoms reported by the veteran and/or shown on evaluations 
of anxiety, chronic sleep impairment, and mild memory loss, 
productive of occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  Moreover, routine behavior, self-care, and 
conversation have been normal.  

As to the listed criteria for a 50 percent rating, while 
circumstantial speech, frequent panic attacks, and impaired 
memory were noted on the November 2003 examination, these 
symptoms were not present on any of the other evaluations, 
conducted both before and after that examination.  There is 
no evidence of difficulty in understanding complex commands, 
or impaired abstract thinking.  While the examiner in 
November 2003 noted that his judgment was "probably" 
impaired, this assessment is clearly outweighed by the 2001 
and 2006 examinations which showed his judgment to be intact.  
A restricted or constricted affect has also been shown, and 
in August 2003, the VA examiner noted that part of this could 
be due to PTSD.  However, elsewhere, this symptom has been 
associated with his depressed mood, which the VA examiner has 
expressly dissociated from the PTSD.  

As to other symptoms, although the most recent examination, 
in August 2006, specifically noted that there were no 
flashbacks, the other three examinations note flashbacks, and 
the November 2003 examination specifically observes that the 
veteran became animated while describing his flashbacks.  
Thus, the Board finds that flashbacks are present.  However, 
the flashbacks are not associated with any significant 
additional occupational impairment, beyond that contemplated 
for a 30 percent rating.  In this regard, in November 2003, 
the psychologist indicated that the veteran was unemployable 
due to his decline in immediate recall, judgment, and 
concentration, inability to control his emotions, and 
inability to adapt socially.  The VA examiner in 2006 opined 
that the avoidant symptoms of PTSD were causing the most 
impact on his psychosocial functioning.  The examiner noted 
that he had deficiencies in concentration, irritability, and 
avoidance, which had interfered with his work.  However, he 
also concluded that the symptoms remained in the mild range.  

In sum, there is competent medical evidence differentiating 
symptoms of non-service-connected bipolar disorder and 
depression from symptoms of service-connected PTSD, and the 
Board must accept this differentiation, in the absence of 
contradictory medical evidence.  The symptoms of PTSD are 
deficiencies in concentration, irritability, avoidance, 
flashbacks, sleep impairment, and nightmares, productive of 
no more than occasional decrease in work efficiency or 
intermittent periods of inability to perform occupational 
tasks.  He does not have abnormal speech, panic attacks more 
than once a week, difficulty understanding complex commands, 
impairment in short and long term memory, impaired judgment, 
impaired abstract thinking, or other comparable symptoms, due 
to PTSD.  Disturbances in mood and affect have been 
attributed medically to non-service-connected depression 
and/or bipolar disorder.  Thus, the evidence shows that the 
veteran's symptoms of PTSD and depression do not more closely 
approximate the criteria for a rating in excess of the 50 
percent rating.  Moreover, the facts do not warrant a higher 
evaluation for any specific period of time since September 
2001.  See Fenderson, supra.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

This appeal stems from the original grant of service 
connection in August 2003, for which VCAA notice was provided 
in December 2001.  This notification letter did not 
explicitly include any information pertaining to the evidence 
necessary to substantiate a claim for a higher rating.  
However, in May 2006, he was sent a letter which advised the 
claimant of the information necessary to substantiate his 
claim for an increased rating for PTSD.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  This letter informed the 
claimant of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In addition, he was told 
to provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  He was specifically told that it was his 
responsibility to support the claim with appropriate 
evidence.  He was also provided information regarding 
effective dates.  See Dingess, supra.  Although this complete 
notice was provided after the initial adjudication of the 
issue, he has been represented by counsel throughout this 
appeal, who has demonstrated his actual knowledge of the 
evidentiary requirements.  Thus, this failure to provide 
notice of all elements prior to the initial adjudication was 
harmless error.  Moreover, he was provided a supplemental 
statement of the case after the May 2006 letter.  Thus, the 
duty to notify has been satisfied.

The Board also concludes VA's duty to assist has been 
satisfied.  The RO has determined that service medical 
records are not available.  Although specifically requested 
to do so, the veteran did not provide records of the 
treatment resulting in the apparent prescription of 
psychiatric medication.  He has been afforded VA 
examinations, with opinions as to etiology of the claimed 
conditions, and the symptoms present.  The veteran did not 
report for a VA psychological evaluation scheduled for 
September 2006, and the VA psychiatrist noted that the 
scheduled psychological evaluation would have helped resolve 
the difference of opinion between his examination and the 
private examination.  However, the veteran's representative 
informed VA that the veteran was currently in a skilled 
nursing facility, with no foreseeable discharge.  Thus, the 
case has been decided based on the evidence of record.  

VA satisfied its duties to inform and assist the claimant in 
the development of his claim.  Therefore, he is not 
prejudiced by the Board considering the merits of the claims 
in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.


____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


